Case 1:20-cv-05249-MKB-SJB Document 1 Filed 10/30/20 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Joel Mejia Euceda,                                             Civ. Action #:

                                        Plaintiff,              Complaint
               -v-

 Plandome Group, LLC,                                           Jury Trial Demanded
 d/b/a Umberto’s,

                                       Defendant.

       Plaintiff Joel Mejia Euceda (“Plaintiff” or “Euceda”), by Abdul Hassan Law Group,

PLLC, his attorney, complaining of Defendant Plandome Group, LLC, d/b/a Umberto’s

(“Defendant” or “Plandome”), respectfully alleges as follows:

                           NATURE OF THE ACTION
1. Plaintiff alleges that he was employed by Defendant and pursuant to the Fair Labor Standards
   Act ("FLSA"), 29 U.S.C. §§ 216 (b), he is: (i) entitled to unpaid overtime wages from
   Defendant for working more than forty hours in a week and not being paid an overtime rate
   of at least 1.5 times his regular rate for such hours over forty in a week; and (ii) entitled to
   maximum liquidated damages and attorneys' fees pursuant to the Fair Labor Standards Act,
   29 U.S.C. §§ 201 et seq. including 29 U.S.C. § 216(b).


2. Plaintiff further complains that he was employed by Defendant and pursuant to the New
   York Labor Law (“NYLL”) that he is: (i) entitled to unpaid overtime wages from Defendant
   for working more than forty hours in a week and not being paid an overtime rate of at least
   1.5 times the regular rate for each and all such hours over forty in a week, (ii) entitled to an
   extra hour of pay for each day he worked a spread of hours of more than ten (10) hours and
   (iii) entitled to costs and attorney’s fees, pursuant to the New York Minimum Wage Act
   (“NYMWA”), N.Y. Lab. Law §§ 650 et seq., (“NYLL”) including NYLL § 663, and the
   regulations thereunder – 12 NYCRR § 142-2.2.


3. Plaintiff is also entitled to recover his unpaid wages, and wage deductions, under Article 6 of



                                                     1
Case 1:20-cv-05249-MKB-SJB Document 1 Filed 10/30/20 Page 2 of 9 PageID #: 2




   the New York Labor Law including Section 191, 193, and compensation for not receiving
   notices and statements required by NYLL 195, under Article 6 of the New York Labor Law
   and is also entitled to maximum liquidated damages, interest, and attorneys’ fees pursuant to
   Section 198 of the New York Labor Law.


                         JURISDICTION AND VENUE
4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337 and
   supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367. In
   addition, the Court has jurisdiction over plaintiff’s claim under the Fair Labor Standards Act
   pursuant to 29 U.S.C. § 216 (b).


5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391(b) and/or
   29 USC § 216(b).


6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2202,
   2201.


                              THE PARTIES
7. Plaintiff Joel Mejia Euceda (“Plaintiff” or “Euceda”) is an adult, over eighteen years old,
   who currently resides in Queens County in the State of New York.


8. Upon information and belief and all times relevant herein, Defendant Plandome Group, LLC
   (“PG LLC”) was a New York for-profit Limited Liability Company.


9. Upon information and belief and at all times relevant herein, Defendant controlled the
   employment of Plaintiff and was responsible for hiring, firing, scheduling, controlling,
   managing, supervising, and record-keeping as to Plaintiff’s employment, among other
   employment functions.


10. Upon information and belief, Defendant PG LLC, owned and operated several places of
   business including at 633 Jericho Turnpike, New Hyde Park, NY 11040, where Plaintiff was



                                                2
Case 1:20-cv-05249-MKB-SJB Document 1 Filed 10/30/20 Page 3 of 9 PageID #: 3




   employed.


11. At all times relevant herein, Plaintiff was employed by Defendant.


                               STATEMENT OF FACTS
12. Upon information and belief, and at all relevant times herein, Defendant was in the business
   of food and restaurant business. See https://www.umbertosfamily.com/


13. Upon information and belief, and at all relevant times herein, Defendant owned and/or
   operated several locations and employed approximately more than 100 employees.


14. Plaintiff was employed by Defendant from in or around October 2005 to on or about October
   2, 2020.


15. At all times relevant herein, Plaintiff was employed by Defendant as a cook performing
   manual and physical food preparation duties within this capacity.

16. At all times relevant herein, Plaintiff was paid at a rate of about $12.50 - $32.50 an hour at
   separate times during his employment with Defendant.


17. At all times relevant herein, Plaintiff was not paid any wages for his overtime hours (hours
   over 40 in a week) worked, for each week during his employment with Defendant.

18. At all times relevant herein, Plaintiff worked about 72 hours each week for Defendant and
   sometimes more; 12 or more hours a day, 6 days a week but Plaintiff was not paid any wages
   for his overtime hours worked in each week; Defendant only paid Plaintiff for 40 hours
   worked each week. For example, for the weekly pay period ending in or around late
   September, 2020 (Check dated 09/23/2020), Plaintiff worked at least 72 hours and was paid
   at a rate of $32.50 for 40 hours worked and did not receive any wages including non-
   overtime and overtime wages for the remaining 32 overtime hours worked. This example is
   reflective of Defendant’s payment pattern throughout Plaintiff’s employment with them.




                                                  3
Case 1:20-cv-05249-MKB-SJB Document 1 Filed 10/30/20 Page 4 of 9 PageID #: 4




19. At all times relevant herein, Plaintiff worked a spread of hours of more than 10 hours a day
   each day during his employment with Defendant.

20. A more precise statement of the hours and wages may be made when Plaintiff Mejia Euceda
   obtains the wage and time records Defendant was required to keep under the FLSA and
   NYLL. Accurate copies of Plaintiff’s wage and time records that Defendant was required to
   keep pursuant to 29 USC 211, 29 CFR 516 and NYLL 195, 12 NYCRR 142.2-6 are
   incorporated herein by reference.

21. At all times relevant herein and for the time Plaintiff was employed by Defendant, Defendant
   failed and willfully failed to pay Plaintiff an overtime rate of at least 1.5 times his regular rate
   of pay for all hours worked in excess of forty hours in a week.

22. At all times relevant herein, neither Defendant provided Plaintiff with the notice(s) required
   by NYLL 195(1).

23. At all times relevant herein, neither Defendant provided Plaintiff with the statement(s)
   required by NYLL 195(3) – the wage statements provided to Plaintiff did not contain all
   hours worked by Plaintiff nor all wages earned among any deficiencies.

24. Upon information and belief and at all times relevant herein, Defendant had annual revenues
   and/or expenditures in excess of $500, 000. Plaintiff references and incorporates herein,
   accurate copies of records of Defendant’s business volume and revenues as well as business
   operations and commerce that Defendant was required to keep and maintain under the FLSA
   including under 29 CFR 516.

25. At all times applicable herein, Defendant conducted business with vendors and other
   businesses outside the State of New York.

26. At all times applicable herein and upon information and belief, Defendant conducted
   business in interstate commerce involving the purchase of restaurant equipment and essential
   supplies for its business.

27. Defendant as a regular part of its business, makes payment of taxes and other monies to


                                                  4
Case 1:20-cv-05249-MKB-SJB Document 1 Filed 10/30/20 Page 5 of 9 PageID #: 5




   agencies and entities outside the State of New York.

28. Defendant as a regular part of its business, engaged in credit card transactions involving
   banks and other institutions outside the state of New York.

29. At all times applicable herein and upon information and belief, Defendant transacted
   business with insurance companies, banks and similar lending institutions outside the State of
   New York.

30. At all times applicable herein and upon information and belief, Defendant utilized the
   instrumentalities of interstate commerce such as the United States mail, internet electronic
   mail and telephone systems.

31. Upon information and belief, and at all relevant times herein, Defendant failed to display
   federal and state minimum wage/overtime posters.

32. Upon information and belief, and at all relevant times herein, Defendant failed to notify
    Plaintiff of his federal and state minimum wage and overtime rights and failed to inform
    Plaintiff that he could seek enforcement of such rights through the government enforcement
    agencies. As such, equitable tolling applies in this case. See i.e. Veltri v. Building Service
    32B-J Pension Fund, 393 F.3d 318, 324 (2d Cir. 2004); Kim v. Kum Gang, Inc., No. 12
    CIV. 6344 MHD, 2015 WL 2222438, at 33–34 (S.D.N.Y. Mar. 19, 2015).

33. “Plaintiff” as used in this complaint refers to the named Plaintiff.

34. The “present” or the “present time” as used in this complaint refers to the date this complaint
   was signed.


                       AS AND FOR A FIRST CAUSE OF ACTION
         FAIR LABOR STANDARDS ACT - 29 U.S.C 201 et Seq. - Unpaid Overtime
35. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 34
   above as if set forth fully and at length herein.




                                                  5
Case 1:20-cv-05249-MKB-SJB Document 1 Filed 10/30/20 Page 6 of 9 PageID #: 6




36. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the FLSA – 29 USC 201 et Seq.

37. At all times relevant to this action, Plaintiff was engaged in commerce and/or in the
   production of goods for commerce and/or Defendant constituted an enterprise(s) engaged in
   commerce within the meaning of 29 U.S.C. § 207.


38. At all times relevant herein, Defendant transacted commerce and business in excess of
   $500,000.00 annually or had revenues in excess of $500,000.00 annually.


39. At all times relevant herein, Defendant failed and willfully failed to pay Plaintiff overtime
   compensation at rates of at least 1.5 times his regular rate of pay for each hour worked in
   excess of forty hours in a work week, in violation of 29 U.S.C. § 207.


                               Relief Demanded
40. Due to Defendant’s FLSA violations, plaintiff is entitled to recover from Defendant his
   unpaid overtime compensation, maximum liquidated damages, attorney's fees, and costs of
   the action, pursuant to 29 U.S.C. § 216(b).


                    AS AND FOR A SECOND CAUSE OF ACTION
         NYLL 650 et Seq. and 12 NYCRR 142, 146 etc. (Unpaid Overtime + SOH)
41. Plaintiff alleges and incorporates by reference the allegations in paragraphs 1 through 39
    above as if set forth fully and at length herein.


42. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
    of the New York Labor Law, §§ 2 and 651 and the regulations thereunder including 12
    NYCRR § 142, 146.

43. At all times relevant herein, Defendant failed to pay and willfully failed to pay Plaintiff
    overtime compensation at rates not less than 1.5 times his regular rate of pay for each and all
    hours worked in excess of forty hours in a work week, in violation of the New York
    Minimum Wage Act and its implementing regulations. N.Y. Lab. Law §§ 650 et seq.; 12


                                                  6
Case 1:20-cv-05249-MKB-SJB Document 1 Filed 10/30/20 Page 7 of 9 PageID #: 7




    NYCRR § 142-2.2 and 12 NYCRR § 146-1.4.

44. At all times relevant herein, Plaintiff worked a spread of hours of more than ten (10) hours
    about 1 day each week during the period of his employment with Defendant but Defendant
    failed to pay Plaintiff an additional hour of pay for each such day in violation of the New
    York Minimum Wage Act, New York Labor law § 650 et seq., including 12 NYCRR § 142-
    2.4 and 12 NYCRR § 146-1.6.

                               Relief Demanded
45. Due to Defendant’s NYLL overtime violations, Plaintiff is entitled to recover from
    Defendant, his unpaid overtime compensation, spread of hours wages, maximum liquidated
    damages, prejudgment interest, attorney’s fees, and costs of the action, pursuant to NYLL §
    663(1).


                       AS AND FOR A THIRD CAUSE OF ACTION
                               NYLL § 190, 191, 193, 195 and 198
46. Plaintiff alleges, and incorporates each and every allegation contained in paragraphs 1
   through 45 above with the same force and effect as if fully set forth at length herein.


47. At all times relevant to this action, Plaintiff was employed by Defendant within the meaning
   of the New York Labor law, §§ 190 et seq., including §§ 191, 193, 195 and 198 and the
   applicable regulations thereunder.


48. Defendant violated and willfully violated NYLL §§ 190 et seq., including §§ 191, 193 and
   198, by failing to pay Plaintiff his unpaid overtime wages, non-overtime wages and spread of
   hours wages as laid out above, Plaintiff was entitled to within the time required by NYLL §§
   191, 193 and 198.

49. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   notice(s) required by NYLL 195(1) – Plaintiff is therefore entitled to and seeks to recover in
   this action the maximum recovery for this violation, plus attorneys’ fees and costs pursuant
   to NYLL 198 including NYLL 198(1-b), as well as an injunction directing Defendant to



                                                  7
Case 1:20-cv-05249-MKB-SJB Document 1 Filed 10/30/20 Page 8 of 9 PageID #: 8




   comply with NYLL 195(1).

50. At all times relevant herein, Defendant failed and willfully failed to provide Plaintiff with the
   statement(s) required by NYLL 195(3) – Plaintiff is therefore entitled to and seeks to recover
   in this action the maximum recovery for this violation, plus attorneys’ fees and costs
   pursuant to NYLL 198 including NYLL 198(1-d), as well as an injunction directing
   Defendant to comply with NYLL 195(1).


                               Relief Demanded
51. Due to Defendant’s New York Labor Law Article 6 violations including violation of sections
   191, 193 and 198, Plaintiff is entitled to recover from Defendant his entire unpaid wages,
   including his unpaid overtime, non-overtime wages, spread of hours wages, maximum
   liquidated damages, prejudgment interest, maximum recovery for violations of NYLL 195(1)
   and NYLL 195(3), reasonable attorneys’ fees, and costs of the action, pursuant to N.Y. Labor
   Law § 190 et seq. including § 198.


                               PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:
57. Declare Defendant to be in violation of the Plaintiff’s rights under the Fair Labor Standards
   Act, Article 6 of the New York Labor Law, the New York Minimum Wage Act, and the
   Regulations thereunder;


58. As to the First Cause of Action, award Plaintiff his unpaid overtime wages due under the
   FLSA, together with maximum liquidated damages, costs and attorney's fees pursuant to 29
   USC § 216(b);


59. As to the Second Cause of Action, award Plaintiff his unpaid overtime and spread of hours
   compensation due under the New York Minimum Wage Act and the Regulations thereunder
   including 12 NYCRR § 142-2.2, 146-1.4, 146-1.6, together with maximum liquidated
   damages, prejudgment interest, costs and attorney’s fees pursuant to NYLL § 663;




                                                  8
Case 1:20-cv-05249-MKB-SJB Document 1 Filed 10/30/20 Page 9 of 9 PageID #: 9




60. As to the Third Cause of Action, award Plaintiff, his unpaid wages including his entire
   unpaid wages, including his unpaid overtime wages, (FLSA and NYMWA), and non-
   overtime wages, spread of hour wages, maximum liquidated damages, including maximum
   liquidated damages on all wages paid later than weekly, prejudgment interest, maximum
   recovery for violations of NYLL § 195(1) and NYLL § 195(3), reasonable attorneys’ fees,
   and costs of the action, pursuant to N.Y. Labor Law § 190 et seq. including § 198.


61. Award Plaintiff prejudgment interest on all monies due;


62. Award Plaintiff any relief requested or stated in the preceding paragraphs but which has not
    been requested in the WHEREFORE clause, in addition to the relief requested in the
    wherefore clause;


63. Award Plaintiff such other, further and different relief as the Court deems just and proper.


Dated: Queens Village, New York
       October 30, 2020

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan________________
By: Abdul K. Hassan, Esq. (AH6510)
215-28 Hillside Avenue, Queens Village, NY 11427
Tel: 718-740-1000 - Fax: 718-740-2000
E-mail: abdul@abdulhassan.com
ATTORNEY FOR THE PLAINTIFF




                                                 9
